DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant has amended claim 8 in a manner wherein the claim is considered allowable. However, following a review of the other amended claims, they appear to be obvious over the previously cited prior art.
On page 6 of the Applicant’s Arguments, the Applicant states that the primary reference does not teach the claimed enzyme. As was stated in the prior Office Action, Tehrani provides for a model, which is typically used in the art to suggest that other enzymes could fit this model; similar to how model organisms are used to show physiological responses that could relate to other organisms. The Applicant has provided no reasonable data to suggest that the horseradish peroxidase model used by Tehrani could not be reasonably applied to the glucose oxidase described in the other cited prior art. 
The Applicant further points to the fact that Tehrani does not provide for explicit motivation to combine. First, as established above and below, Tehrani provides for a model enzyme, which the ordinary artisan would view as something that could be predictably applied to other enzymes. Second, there is nothing in the MPEP that requires that the prior art provide for explicit motivation. See MPEP 2143.01. Finally, as was laid out in the prior Office Action, the rejection is based upon what several 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03.

On page 7 of the Applicant’s Arguments, the Applicant states that Tehrani does not teach the new limitations provided in new claims 21-23. These limitations will be discussed in the rejections below, as they could have not been considered in the prior Office Action.
On page 7 of the Applicant’s Arguments, the Applicant states that secondary reference Paz-Alfaro does not teach all of the claim limitations. As discussed above, the rejection is based upon the combination of references, together, not each reference on its own and in a vacuum. The Applicant has provided no rationale as to why Paz-Alfaro would be incompatible with Tehrani, and why the ordinary artisan would fail to see the combination described in the prior Office Action.

On page 8 of the Applicant’s Arguments, the Applicant states that tertiary reference O’Shea does not teach the instant invention. As discussed above, the claims are rejected under the combination of the cited references, providing the rationale described in the rejection. The Applicant has provided no clear rationale as to why these references would be incompatible, and why the ordinary artisan would not find the combination of these references to provide an obvious and predictable outcome.
As discussed above, claim 8 provides for allowable subject matter. Following reexamination of the prior art and the new limitations, the prior claims continue to be rejected under the previously cited prior art, but claims 22 and 23 may include limitation that could provide for allowable subject matter and have been objected to. Since some of the claim language has changed, the previous rejections will be modified to account for this change. Additionally, it does not appear that the specification describes the limitation provided in claim 21, and as such, will be rejected under 35 USC 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 provides for the claimed composition to be in the form of a “solid tablet.” When looking at the instant specification, there does not appear to be any embodiments describing “solid tablet,” “tablet,” or “solid form,” or any other reasonable variant. Since this limitation provides for a limitation that is not found in the instant specification, it would appear that the Applicant was not in possession of this embodiment at the time of filing. Furthermore, when looking at the drawings, there does not appear to be anything that would suggest the claimed form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani, et al (Macromolecules, 49, 8711-8721, 2016), Paz-Alfaro, et al (Journal of Biotechnology, 141, 130-136-2009) and O’Shea, et al (Advanced Healthcare Materials, 4, 1802-1812, 2015). Tehrani teaches a composition comprising a model enzyme; Tehrani indicates that the enzyme maintains at least a portion of its activity, and further notes that the enzyme has greater thermal stability when it is immobilizied. See page 8711, “Abstract” section. Tehrani does not teach the inclusion of a D-trehalose with the composition. Also, although Tehrani does not explicitly teach the claimed enzymes, Tehrani’s note that horseradish peroxidase is used as a model enzyme would suggest that this hydrogel can be predictably applied to other enzymes.
Paz-Alfaro teaches a composition comprising D-trehalose and glucose oxidase. Wherein glucose oxidase is an oxygen consuming enzyme. Paz-Alfaro notes that the inclusion of trehalose within a composition comprising glucose oxidase improve the thermal stability of the enzyme. See page 130, “Abstract” section. Although Paz-Alfaro does not teach the inclusion of a hydrogel, or an acrylated enzyme, both Tehrani and Paz-Alfaro are both concerned with the improvement of enzymatic thermal stability. Based upon this overlap is scope between the prior art, the ordinary artisan would be motivated to add trehalose to the composition of Tehrani as a means of further improving the thermal stability of the immobilized enzyme. Since Tehrani utilizes horseradish peroxidase as a model enzyme, it would suggest that other known enzymes, like the glucose oxidase of Paz-Alfaro, could be predictably applied.
O’Shea teaches a composition comprising hydrogel formed from a polyethylene glycol building-block, and trehalose. O’Shea notes that the composition is useful for the long-term stabilization of proteins, which would necessarily include enzymes. O’Shea 
Based upon O’Shea and Paz-Alfaro, there would be a clear expectation that adding treahlose to the composition of Tehrani would be expected to enhance the enzyme’s thermal stability, as well as improve the shelf-life of the material. As noted above, Tehrani utilizes horseradish peroxidase as a model enzyme, it would suggest that other known enzymes, like the glucose oxidase of Paz-Alfaro, could be predictably applied. Since known enzymes possess highly predictable behaviors, the ordinary artisan would be more than capable of determining an appropriate enzyme to take the place of the model enzyme that Tehrani used. Additionally, the ordinary artisan would recognize that photopolymerization and freeze-drying are predictable, and art-accepted methods of forming and storing compositions (respectively) that are similar to those claimed.
With respect to claim 1, Tehrani teaches the same immobilization of enzymes, but does not teach the claimed enzyme, or the further inclusion of trehalose. Paz-Alfaro teaches the claimed enzyme, and notes that the inclusion of trehalose will improve the thermal stability of the enzyme. O’Shea teaches compositions comprising trehalose and the claimed hydrogel, and notes that this composition is effective in improving thermal and shelf stability of protein-based therapeutics. When taken together, the claimed composition would have been obvious to the ordinary artisan. Furthermore, forming the composition with photoinitiators, and storing the compounds as a freeze-dried matieral would be obvious and predictable steps, as described by O’Shea.
With respect to claim 2, Tehrani teaches the covalent immobilization of an enzyme to the hydrogel, by crosslinking the acrylate-modified enzyme with the hydrogel. See page 8713, entire.
ethylene glycol) methacrylate]. See page 8711, “Abstract” section.  
With respect to claim 4, O’Shea notes that the inclusion of treahalose into the composition allows for the composition to be lyophilized. See page 3, first [incomplete] paragraph.
With respect to claim 6, Tehrani utilizes 1 mg of enzyme for every 400-500 µL of buffer. See page 8713, left column. This is about 2-2.5 mg/mL.
With respect to claim 7, Paz-Alfaro teaches trehalose concentration of 0.1 M, which would be about 37.8 mg/mL. See page 134, Table 3.
With respect to claim 9, both Tehrani and Paz-Alfaro teach enzyme kinetic calculations. These calculations would necessarily require the inclusion of enzyme substrates at a number of concentrations. However, it is not evidence from the prior art what the explicitly used concentrations where. For example, Tehrani suggests a 1 mM substrate concentration. See page 8713, left column, top.
With respect to claim 10, although Tehrani does not state the percentage of crosslinked polymer, Tehrani provides enough crosslinking material to achieve the claimed level. See page 8717, left column, first [incomplete] paragraph.

Allowable Subject Matter
Claim 8 is allowable.
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651